Title: From George Washington to John Langdon, 1 June 1777
From: Washington, George
To: Langdon, John



Sir
Head Quarters Middle Brook 1st June 1777

I am favd with yours of the 16th and am glad to find that you are taking Steps to remove the Military Stores from pertsmouth—I am

surprized that you have never heard from the Cloathier General respecting the Cloathing which arrived from France, I shall in my next Letter desire him to give you some directions about them.
So far from the Militia’s having left Arms at the different Posts for the continental Use, that they have drained the Continental Magazines by coming in unarmed and carrying away what they were supplyed with. Did the State of our Armoury allow of it, your request for keeping a few for cases of emergency might be complyed with, but the amazing waste and loss occasioned by the Carelessness of Officers & Soldiers calls for all that we have lately imported to keep our Regiments properly armed. I am therefore under the Necessity of ordering all that have lately arrived to be sent forward to Springfield, to be drawn from thence as they are wanted. I am Sir Yr most obt Servt.
